DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 03/27/2020. Claims 1-20 are presently pending and are presented for examination. 
Claim Objections
Claim 17 is objected to because of the following informalities:  The Claim in Line 1, includes a Proper Noun, Capitalized "Dynamic Vision". This format is incorrect and appears to suggest that "Dynamic Vision" is a trademark. Alter "Dynamic Vision" to lower case.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “signal generator” in claim 4, “projection device” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claim(s) contains
subject matter which was not described in the specification in such a way as to reasonably
convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the
inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 4, the claim element “signal generator configured to generate the reference signal” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Examiner is unable to find the corresponding structure in the Specification because the sections of Applicant's Specification that discuss these elements do not include the corresponding structure (See at least, ¶115, for “signal generator” of the Applicant's Specification).
Therefore, claims 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ),
first paragraph.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject
matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the
invention.
As to Claim 4, the claim element “signal generator configured to generate the reference signal” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Examiner is unable to find the corresponding structure in the Specification because the sections of Applicant's Specification that discuss these elements do not include the corresponding structure (See at least, ¶115, for “signal generator” of the Applicant's Specification).
Therefore, claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (preAIA ), second paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 12
Step 1: The claim is directed to a machine as it recites (a device configured to calculate).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim recites the limitations (determine an object), (calculate a distance), and (calculate the time to contact). These limitations as drafted are a simple process that under their broadest reasonable interpretation covers the performance of the limitation in the mind or by hand. These calculations can be conducted utilizing basic mathematical equations. The performance of such calculations can be conducted in the mind or using pen and paper. The nominal recitation of one or more processors does not take the limitations out of the mental process grouping. 
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) one or more processor (2) obtain at least one pixel. The recited processors are recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. Further, the instruction to obtain information is also recited at a high level of generality (i.e., as a general means of obtaining at least one pixel), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract idea in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception using
generic computer components and the extra-solution activity of acquiring data. The use of
generic computer components to execute a program is well-understood and conventional. Further the mere collection or receipt of data to be used by a computer program is also well understood
and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 1 is not patent eligible under 35 U.S.C. § 101. 
As per claims 13-20
Step 1: The claims are directed to a machine as they recite (the device).
Step 2 Prong 1: These claims have varying dependencies from claim 12, and do not cure the
deficiencies of claims 12, because these claims merely add additional elements and
insignificant extra-solution activity. These claims further define the previously recited abstract ideas, as expressed in (claim 18, determine the distance), and (claim 19, determine the time to contact). These limitations as drafted are a simple process that under their broadest reasonable interpretation covers the performance of the limitations in the mind or by hand. The mere nominal recitation of the processors does not take the limitation out of the mental process grouping.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claims
recite the limitations (1) one or more processors, claim 13 (2) convolutional neural network, claims 14-16 (3) dynamic vision, claim 17 (4) foreground object, claim 20. The recited processors and neural networks are recited at a high level of generality and merely apply the exception using generic computer components to automate the abstract idea. Further, the instructions to detect changes to light intensity, objects illuminated by light and their locations and orientation relative to oneself, are also recited at a high level of generality (i.e., as a general means of detecting change in light intensity), and amount to mere data gathering, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract idea in a vehicle environment. 
Step 2B: The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than the mere collection or receipt of data to be
used by a computer program that is also well understood and conventional. The collection or
receipt and analysis of data is well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claims 13-20 are not patent eligible under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang et al., US-20090295917-A1, in view of Sandstrom et al., US-20190208113-A1, hereinafter referred to as Zhang, and Sandstrom. 
As per claim 1
Zhang discloses [a]n event filtering device for filtering a plurality of event data, the device comprising one or more processors configured to (A method for detecting a clear path of travel for a vehicle utilizing analysis of a plurality of images generated by a camera device located upon the vehicle includes monitoring the images wherein each image comprises a plurality of pixels, utilizing a texture-less processing scheme to analyze the images including filtering the image to separate portions of the image indicating a clear surface upon which a potential road surface can be estimated from other portions of the image that do not indicate a potential road surface. The clear path is determined based upon the clear surface, and the clear path is utilized to operate the vehicle, the processing module 120 is a general, purpose digital computer comprising a microprocessor or central processing unit - Zhang ¶9 and ¶35): 
receive the plurality of event data associated with a change in a light intensity of a pixel (Images generated by the camera 110 may be stored in memory within the camera 110 or transferred to the processing module 120 for storage and/or analysis. Preferably, each image generated by the camera 110 is a two-dimensional image of known pixel dimensions comprising a plurality of identifiable pixels. The plurality of identifiable pixels may be stored and analyzed using an array - Zhang ¶33), wherein the light intensity is associated with a light frequency (Each pixel may be expressed as a function of a plurality of color intensity values- Zhang ¶33 - Examiner submits that the intensity values are inherently associated with a light frequency, as supported by Page 1 of Libre1, a wavelength (which varies inversely with frequency) manifest itself as color. Light at the red end of the visible spectrum has longer wavelengths (and is lower frequency), while light at the violet end has shorter wavelengths (and is higher frequency); illustrates the relationship between color image intensity and light frequency) and on Page 5 of Khan2, Planck's equation which relates the energy, or light intensity, with the frequency of light); 
identify a select event data from the plurality of event data (A first filtered image, second filtered image based upon pixel color intensity of the plurality of pixels comprising the current image (k) images - Zhang ¶73, ¶74 and Fig 19); and
filter a filter event data from the plurality of event data (A first filtered image, second filtered image based upon pixel color intensity of the plurality of pixels comprising the current image (k) images - Zhang ¶73, ¶74 and Fig 19).
Zhang does not disclose determine a reference signal frequency associated with a transmitted light; 		
Zhang does not disclose wherein the light frequency associated with the select event data is substantially the same as the reference signal frequency;
Zhang does not disclose wherein the light frequency associated with the filter event data is not substantially the same as the reference signal frequency.
However, Sandstrom teaches determine a reference signal frequency associated with a transmitted light (If the distance is ambiguous (i.e., more than one solution), then reference signal generator 230 may alter the reference signal (e.g., to a different frequency) to resolve any ambiguity, A sinusoidal reference signal between 10 and 90 MHz allows for a calculated distance between 10 and 30 meters, for example…A sinusoidal reference signal of approximately 1 MHz may allow for calculated distances in the hundreds of meters. Implementations described herein may use combinations of these frequencies – Sandstrom ¶57 and 58 and Fig 2A), 
wherein the light frequency associated with the select event data is substantially the same as the reference signal frequency; (calculate the distance to the object based on the phase difference between the portions of the received signal associated with the object and the reference signal, The reference signal allows driver 232 to modulate, in accordance with the reference signal, the intensity of light emitted from light source 234…That is, reducing the amplitude of modulation and increasing the frequency of modulation of light 104 can reduce the speckling of images captured by camera 110 – Sandstrom ¶9 and  ¶48), 
wherein the light frequency associated with the filter event data is not substantially the same as the reference signal frequency (calculate the distance to the object based on the phase difference between the portions of the received signal associated with the object and the reference signal, The reference signal allows driver 232 to modulate, in accordance with the reference signal, the intensity of light emitted from light source 234…That is, reducing the amplitude of modulation and increasing the frequency of modulation of light 104 can reduce the speckling of images captured by camera 110 – Sandstrom ¶9 and  ¶48 – Examiner reasons altering the projected light frequency is needed in the event that the detected returns do not match expectations).
Zhang discloses a method for detecting a clear path of travel for a vehicle utilizing analysis of a plurality of images, using filters and measuring light color intensity, generated by a camera device located upon the autonomous vehicle. Sandstrom teaches a laser ranging camera device that compares measured signals with a reference signal and adjusts the reference signal in the case of poor distance measurements.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Zhang, a method for detecting a clear path of travel for a vehicle utilizing analysis of a plurality of images, using filters and measuring light color intensity, generated by a camera device located upon the autonomous vehicle with a laser ranging camera device that compares measured signals with a reference signal and adjusts the reference signal in the case of poor distance measurements, as taught by Sandstrom, because adjusting the ranging signal is necessary to accurately detect objects and avoid collisions. 
As per claim 2
Zhang further discloses further configured to detect an object based on the select event data (The received optical energy may be used to determine object geometric dimensions and/or geometrical proximity to the vehicle 100 - Zhang ¶34).
As per claim 3
Zhang further discloses further configured to store a plurality of filter event data and detect an object based on the stored event data (Classification is performed in an exemplary embodiment by application of classifiers or algorithms trained with a database of exemplary road conditions and interactions with detected objects, Each pixel within each of the regions can be assigned a number value based upon its corresponding color. The assigned number may be based upon a bit value determined while capturing the image or may be based upon an indexed color referencing a predetermined palette, Each pixel value may be stored in an array corresponding to the third filtered image. In one embodiment, an absolute value of the difference is determined and stored in the array - Zhang ¶43, ¶65, and ¶87).
As per claim 4
Zhang does not disclose further comprising a signal generator configured to generate the reference signal associated with the reference signal frequency.
However, Sandstrom teaches further comprising a signal generator configured to generate the reference signal associated with the reference signal frequency (If the distance is ambiguous (i.e., more than one solution), then reference signal generator 230 may alter the reference signal (e.g., to a different frequency) to resolve any ambiguity, A sinusoidal reference signal between 10 and 90 MHz allows for a calculated distance between 10 and 30 meters, for example…A sinusoidal reference signal of approximately 1 MHz may allow for calculated distances in the hundreds of meters. Implementations described herein may use combinations of these frequencies – Sandstrom ¶57 and 58 and Fig 2A).
Zhang discloses a method for detecting a clear path of travel for a vehicle utilizing analysis of a plurality of images, using filters and measuring light color intensity, generated by a camera device located upon the autonomous vehicle. Sandstrom teaches a laser ranging camera device that compares measured signals with a reference signal and adjusts the reference signal in the case of poor distance measurements.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Zhang, a method for detecting a clear path of travel for a vehicle utilizing analysis of a plurality of images, using filters and measuring light color intensity, generated by a camera device located upon the autonomous vehicle with a laser ranging camera device that compares measured signals with a reference signal and adjusts the reference signal in the case of poor distance measurements, as taught by Sandstrom, because adjusting the ranging signal is necessary to accurately detect objects and avoid collisions. 
As per claim 5
Zhang does not disclose further comprising a projection device, wherein the projection device is configured to project a varying light pattern according to the reference signal frequency.
However, Sandstrom teaches further comprising a projection device, wherein the projection device is configured to project a varying light pattern according to the reference signal frequency (In other words, light-source driver 232 modulates a property of the light source 234 (e.g., a laser) in accordance with the reference signal. As a result of the modulation, the intensity of the light emitted by light source 234 may vary with time – Sandstrom ¶88).
Zhang discloses a method for detecting a clear path of travel for a vehicle utilizing analysis of a plurality of images, using filters and measuring light color intensity, generated by a camera device located upon the autonomous vehicle. Sandstrom teaches a laser ranging camera device that compares measured signals with a reference signal and adjusts the reference signal in the case of poor distance measurements.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Zhang, a method for detecting a clear path of travel for a vehicle utilizing analysis of a plurality of images, using filters and measuring light color intensity, generated by a camera device located upon the autonomous vehicle by a laser ranging camera device that compares measured signals with a reference signal and adjusts the reference signal in the case of poor distance measurements, as taught by Sandstrom, because adjusting the ranging signal is necessary to accurately detect objects and avoid collisions. 
As per claim 6
Zhang further discloses wherein the projection device comprises an illumination source (light detection and ranging (LIDAR) system configured to transmit and receive optical energy. The received optical energy may be used to determine object geometric dimensions and/or geometrical proximity to the vehicle 100 - Zhang ¶34).
As per claim 7
Zhang further discloses wherein the pixel is part of a plurality of pixels of an image (identifying a set of interest points from the plurality of pixels in each of two images, Analyzing movement of the interest points can yield estimated three dimensional coordinates of the interest points. At step 118, the determined object positions are utilized to map object positions in front of the host vehicle - Zhang Claim 17 & ¶57).
As per claim 8
Zhang further discloses further configured to output image coordinates of the pixel (identifying a set of interest points from the plurality of pixels in a current image, Analyzing movement of the interest points can yield estimated three dimensional coordinates of the interest points. At step 118, the determined object positions are utilized to map object positions in front of the host vehicle - Zhang Summary & ¶57).
As per claim 9
Zhang does not disclose wherein the reference signal frequency is based on a distance of an illuminated object from the illumination source.
However, Sandstrom teaches wherein the reference signal frequency is based on a distance of an illuminated object from the illumination source (If the distance is ambiguous (i.e., more than one solution), then reference signal generator 230 may alter the reference signal (e.g., to a different frequency) to resolve any ambiguity, A sinusoidal reference signal between 10 and 90 MHz allows for a calculated distance between 10 and 30 meters, for example…A sinusoidal reference signal of approximately 1 MHz may allow for calculated distances in the hundreds of meters. Implementations described herein may use combinations of these frequencies – Sandstrom ¶57 and 58 and Fig 2A).
Zhang discloses a method for detecting a clear path of travel for a vehicle utilizing analysis of a plurality of images, using filters and measuring light color intensity, generated by a camera device located upon the autonomous vehicle. Sandstrom teaches a laser ranging camera device that compares measured signals with a reference signal and adjusts the reference signal in the case of poor distance measurements.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Zhang, a method for detecting a clear path of travel for a vehicle utilizing analysis of a plurality of images, using filters and measuring light color intensity, generated by a camera device located upon the autonomous vehicle with a laser ranging camera device that compares measured signals with a reference signal and adjusts the reference signal in the case of poor distance measurements, as taught by Sandstrom, because adjusting the ranging signal is necessary to accurately detect objects and avoid collisions. 
As per claim 10
Zhang discloses [a] method for filtering a plurality of event data, the method comprising (A method for detecting a clear path of travel for a vehicle utilizing analysis of a plurality of images generated by a camera device located upon the vehicle includes monitoring the images wherein each image comprises a plurality of pixels, utilizing a texture-less processing scheme to analyze the images including filtering the image to separate portions of the image indicating a clear surface upon which a potential road surface can be estimated from other portions of the image that do not indicate a potential road surface. The clear path is determined based upon the clear surface, and the clear path is utilized to operate the vehicle, the processing module 120 is a general, purpose digital computer comprising a microprocessor or central processing unit - Zhang ¶9 and ¶35):
receiving the plurality of event data associated with a change in a light intensity of a pixel (Images generated by the camera 110 may be stored in memory within the camera 110 or transferred to the processing module 120 for storage and/or analysis. Preferably, each image generated by the camera 110 is a two-dimensional image of known pixel dimensions comprising a plurality of identifiable pixels. The plurality of identifiable pixels may be stored and analyzed using an array - Zhang ¶33), wherein the light intensity is associated with a light frequency (Each pixel may be expressed as a function of a plurality of color intensity values- Zhang ¶33 - Examiner submits that the intensity values are inherently associated with a light frequency, as supported on Page 1 of Libre, a wavelength (which varies inversely with frequency) manifest itself as color. Light at the red end of the visible spectrum has longer wavelengths (and is lower frequency), while light at the violet end has shorter wavelengths (and is higher frequency); illustrates the relationship between color image intensity and light frequency) and on Page 5 of Khan, Planck's equation which relates the energy, or light intensity, with the frequency of light);
identifying a select event data from the plurality of event data (A first filtered image, second filtered image based upon pixel color intensity of the plurality of pixels comprising the current image (k) images - Zhang ¶73, ¶74 and Fig 19); and
filtering a filter event data from the plurality of event data (A first filtered image, second filtered image based upon pixel color intensity of the plurality of pixels comprising the current image (k) images - Zhang ¶73, ¶74 and Fig 19).
Zhang does not disclose determining a reference signal frequency associated with a transmitted light, 
Zhang does not disclose wherein the light frequency associated with the select event data is substantially the same as the reference signal frequency; 
Zhang does not disclose wherein the light frequency associated with the filter event data is not substantially the same as the reference signal frequency.
However, Sandstrom teaches determining a reference signal frequency associated with a transmitted light (If the distance is ambiguous (i.e., more than one solution), then reference signal generator 230 may alter the reference signal (e.g., to a different frequency) to resolve any ambiguity, A sinusoidal reference signal between 10 and 90 MHz allows for a calculated distance between 10 and 30 meters, for example…A sinusoidal reference signal of approximately 1 MHz may allow for calculated distances in the hundreds of meters. Implementations described herein may use combinations of these frequencies – Sandstrom ¶57 and 58 and Fig 2A); 
wherein the light frequency associated with the select event data is substantially the same as the reference signal frequency (calculate the distance to the object based on the phase difference between the portions of the received signal associated with the object and the reference signal, The reference signal allows driver 232 to modulate, in accordance with the reference signal, the intensity of light emitted from light source 234…That is, reducing the amplitude of modulation and increasing the frequency of modulation of light 104 can reduce the speckling of images captured by camera 110 – Sandstrom ¶9 and  ¶48);
wherein the light frequency associated with the filter event data is not substantially the same as the reference signal frequency (calculate the distance to the object based on the phase difference between the portions of the received signal associated with the object and the reference signal, The reference signal allows driver 232 to modulate, in accordance with the reference signal, the intensity of light emitted from light source 234…That is, reducing the amplitude of modulation and increasing the frequency of modulation of light 104 can reduce the speckling of images captured by camera 110 – Sandstrom ¶9 and ¶48 – Examiner reasons altering the projected light frequency is needed in the event that the detected returns do not match expectations).
Zhang discloses a method for detecting a clear path of travel for a vehicle utilizing analysis of a plurality of images, using filters and measuring light color intensity, generated by a camera device located upon the autonomous vehicle. Sandstrom teaches a laser ranging camera device that compares measured signals with a reference signal and adjusts the reference signal in the case of poor distance measurements.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Zhang, a method for detecting a clear path of travel for a vehicle utilizing analysis of a plurality of images, using filters and measuring light color intensity, generated by a camera device located upon the autonomous vehicle with a laser ranging camera device that compares measured signals with a reference signal and adjusts the reference signal in the case of poor distance measurements, as taught by Sandstrom, because adjusting the ranging signal is necessary to accurately detect objects and avoid collisions. 
As per claim 11
Zhang further discloses further comprising storing a plurality of filter event data and detect an object based on the stored event data (Classification is performed in an exemplary embodiment by application of classifiers or algorithms trained with a database of exemplary road conditions and interactions with detected objects, Each pixel within each of the regions can be assigned a number value based upon its corresponding color. The assigned number may be based upon a bit value determined while capturing the image or may be based upon an indexed color referencing a predetermined palette, Each pixel value may be stored in an array corresponding to the third filtered image. In one embodiment, an absolute value of the difference is determined and stored in the array - Zhang ¶43, ¶65, and ¶87).
Claims 12-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang, in view of Sandstrom, and further in view of Eidehall et al., US-20090192710-A1, hereinafter referred to as Eidehall. 
As per claim 12
Zhang discloses for an autonomous vehicle, the device comprising one or more processors configured to (As mentioned above, processing module 120 may include algorithms and mechanisms to actuate autonomous driving control by means known in the art and not described herein, or processing module 120 may simply provide information to a separate autonomous driving system. Reactions to perceived objects can vary, and include but are not limited to steering changes, throttle changes, braking responses, and warning and relinquishing control of the vehicle to, the processing module 120 is a general-purpose digital computer comprising a microprocessor or central processing unit - Zhang ¶55 and ¶35): 
obtain at least one pixel of an image, wherein the pixel is associated with a change in light intensity (Each pixel may be expressed as a function of a plurality of color intensity values - Zhang ¶33 (as explained on Page 1 of Libre, A wavelength (which varies inversely with frequency) manifest itself as color. Light at the red end of the visible spectrum has longer wavelengths (and is lower frequency), while light at the violet end has shorter wavelengths (and is higher frequency); illustrates the relationship between color image intensity and light frequency) and on Page 5 of Khan, Planck's equation which relates the energy, or light intensity, with the frequency of light); 
determine an object based on the at least one pixel (At step 106, the monitored images are examined for interest points, for example, examining pixel color intensity as described hereinabove and comparing the pixel or a group of pixels with surrounding pixels…Matching includes locating corresponding points through template matching or comparing interest points on the sequential images, taking into account movement of the host vehicle, and making a best estimate whether two points represent the same object or feature visible in the field-of-view - Zhang ¶57), wherein the object is fully enclosed by a bounding box comprising coordinates of a rectangular border (Image 10 includes object 40 …rectangular projection 80, FIG. 18 shows a fourth filtered image utilizing an edge recognition method- Zhang ¶51 and ¶89 and Fig 7);
calculate a distance between a set of coordinates of the bounding box closest to the autonomous vehicle and the autonomous vehicle (After selecting the preferential matched point pairs, the processing module 120 determines positions of a plurality of points associated with features of objects in the view with respect to the vehicle 100… The processing module 120 executes one of several known triangulation methods to determine the position of the point with respect to the vehicle 100… By applying well known methods of triangulation, positional data such as distances a and b from sequential images and vehicular data such as vehicle speed, vehicle yaw rate, and sample time can be utilized to locate a position of a viewed object in relation to the vehicle and determine relative motion of the object in relation to the vehicle - Zhang ¶67 and Fig 14); 
between the set of coordinates of the bounding box (Image 10 includes object 40 …rectangular projection 80, FIG. 18 shows a fourth filtered image utilizing an edge recognition method- Zhang ¶51 and ¶89 and Fig 7), and the autonomous vehicle (As mentioned above, processing module 120 may include algorithms and mechanisms to actuate autonomous driving control by means known in the art and not described herein, or processing module 120 may simply provide information to a separate autonomous driving system. Reactions to perceived objects can vary, and include but are not limited to steering changes, throttle changes, braking responses, and warning and relinquishing control of the vehicle to - Zhang ¶55).
Zhang does not disclose [a] device configured to calculate a time to contact, 
Zhang does not disclose and calculate the time to contact.
However, Eidehall teaches [a] device configured to calculate a time to contact (The sensor system 14 may include radar, lidar, or optic sensors of known type and is capable of detecting, automobile 120 is being successfully autonomously steered out of a potential collision situation – Eidehall ¶47 and ¶112),
 and calculate the time to contact (The sensor system 14 may include radar, lidar, or optic sensors of known type and is capable of detecting, automobile 120 is being successfully autonomously steered out of a potential collision situation – Eidehall ¶47 and ¶112).
Zhang discloses a method for detecting a clear path of travel for a vehicle utilizing analysis of a plurality of images, using filters and measuring light color intensity, generated by a camera device located upon the autonomous vehicle. Eidehall teaches a vehicle equipped with an lidar system that detects the time it will take for a vehicle to collide with an object.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Zhang, a method for detecting a clear path of travel for a vehicle utilizing analysis of a plurality of images, using filters and measuring light color intensity, generated by a camera device located upon the autonomous vehicle by a vehicle equipped with an lidar system that detects the time it will take for a vehicle to collide with an object, as taught by Eidehall, to avoid collisions with other objects by intervening in the vehicle’s controls, see Eidehall ¶26 for details.
As per claim 13
Zhang further discloses wherein the one or more processors (the processing module 120 is a general-purpose digital computer comprising a microprocessor or central processing unit - Zhang ¶35), are further configured to implement a feature extraction model to determine the object (At step 106, the monitored images are examined for interest points, for example, examining pixel color intensity as described hereinabove and comparing the pixel or a group of pixels with surrounding pixels…Matching includes locating corresponding points through template matching or comparing interest points on the sequential images, taking into account movement of the host vehicle, and making a best estimate whether two points represent the same object or feature visible in the field-of-view - Zhang ¶57).
As per claim 14
Zhang further discloses wherein the feature extraction model is convolutional neural network (Training may optionally be continued in the vehicle based upon fuzzy logic, neural networks, or other learning mechanisms known in the art. These trained classifiers are utilized in step 212 to perform a likelihood analysis upon the features extracted in step 208, and a likelihood value for the patch is developed. This likelihood value expresses a confidence that the selected patch is clear. At step 214, the likelihood value developed in step 212 is compared to a threshold likelihood value. If the likelihood value is greater than the threshold value, then at step 218 the patch is identified as a clear path - Zhang ¶54 – Examiner submits that according to Enterprise3, the characteristic of a convolution neural network (CCN), are that the CCN applies filters to analyze images, as performed by Zhang).
As per claim 15
Zhang further discloses wherein the convolutional neural network further comprises a probabilistic model (Training may optionally be continued in the vehicle based upon fuzzy logic, neural networks, or other learning mechanisms known in the art. These trained classifiers are utilized in step 212 to perform a likelihood analysis upon the features extracted in step 208, and a likelihood value for the patch is developed. This likelihood value expresses a confidence that the selected patch is clear. At step 214, the likelihood value developed in step 212 is compared to a threshold likelihood value. If the likelihood value is greater than the threshold value, then at step 218 the patch is identified as a clear path - Zhang ¶54 – Examiner submits that according to Enterprise, the characteristic of a convolution neural network (CCN), are that the CCN applies filters to analyze images, as performed by Zhang).
As per claim 16
Zhang further discloses wherein the convolutional neural network generates a probability of the determined object (Training may optionally be continued in the vehicle based upon fuzzy logic, neural networks, or other learning mechanisms known in the art. These trained classifiers are utilized in step 212 to perform a likelihood analysis upon the features extracted in step 208, and a likelihood value for the patch is developed. This likelihood value expresses a confidence that the selected patch is clear. At step 214, the likelihood value developed in step 212 is compared to a threshold likelihood value. If the likelihood value is greater than the threshold value, then at step 218 the patch is identified as a clear path - Zhang ¶54 - Examiner submits that according to Enterprise, the characteristic of a convolution neural network (CCN), are that the CCN applies filters to analyze images, as performed by Zhang).
As per claim 17
Zhang further discloses further comprising a [D]ynamic [V]ision configured to detect a change in light intensity (Images generated by the camera 110 may be stored in memory within the camera 110 or transferred to the processing module 120 for storage and/or analysis. Preferably, each image generated by the camera 110 is a two-dimensional image of known pixel dimensions comprising a plurality of identifiable pixels. The plurality of identifiable pixels may be stored and analyzed using an array - Zhang ¶33).
As per claim 18
Zhang further discloses further configured to determine the distance between the autonomous vehicle and an edge of the bounding box (After selecting the preferential matched point pairs, the processing module 120 determines positions of a plurality of points associated with features of objects in the view with respect to the vehicle 100… The processing module 120 executes one of several known triangulation methods to determine the position of the point with respect to the vehicle 100… By applying well known methods of triangulation, positional data such as distances a and b from sequential images and vehicular data such as vehicle speed, vehicle yaw rate, and sample time can be utilized to locate a position of a viewed object in relation to the vehicle and determine relative motion of the object in relation to the vehicle - Zhang ¶67 and Fig. 14).
As per claim 19
Zhang further discloses and a point of the bounding box (After selecting the preferential matched point pairs, the processing module 120 determines positions of a plurality of points associated with features of objects in the view with respect to the vehicle 100… The processing module 120 executes one of several known triangulation methods to determine the position of the point with respect to the vehicle 100… By applying well known methods of triangulation, positional data such as distances a and b from sequential images and vehicular data such as vehicle speed, vehicle yaw rate, and sample time can be utilized to locate a position of a viewed object in relation to the vehicle and determine relative motion of the object in relation to the vehicle - Zhang ¶67 and Fig. 14).
Zhang does not disclose further configured to determine the time to contact between the autonomous vehicle, 
Zhang does not disclose based on a velocity of the autonomous vehicle.
However, Eidehall teaches further configured to determine the time to contact between the autonomous vehicle (The disclosed system also comprises a time-to-collision estimator control block that calculates an estimated time-to-collision in a straight forward deterministic way from a longitudinal distance (x), longitudinal velocity ({dot over (x)}) and longitudinal acceleration ({umlaut over (x)}) of the target vehicle relative to the host vehicle, , automobile 120 is being successfully autonomously steered out of a potential collision situation – Eidehall ¶12 and ¶112), 
based on a velocity of the autonomous vehicle (The disclosed system also comprises a time-to-collision estimator control block that calculates an estimated time-to-collision in a straight forward deterministic way from a longitudinal distance (x), longitudinal velocity ({dot over (x)}) and longitudinal acceleration ({umlaut over (x)}) of the target vehicle relative to the host vehicle, , automobile 120 is being successfully autonomously steered out of a potential collision situation – Eidehall ¶12 and ¶112). 
Zhang discloses a method for detecting a clear path of travel for a vehicle utilizing analysis of a plurality of images, using filters and measuring light color intensity, generated by a camera device located upon the autonomous vehicle. Eidehall teaches a vehicle equipped with a lidar system that detects the time it will take for a vehicle to collide with an object.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Zhang, a method for detecting a clear path of travel for a vehicle utilizing analysis of a plurality of images, using filters and measuring light color intensity, generated by a camera device located upon the autonomous vehicle by a vehicle equipped with an lidar system that detects the time it will take for a vehicle to collide with an object, as taught by Eidehall, to avoid collisions with other objects by intervening in the vehicle’s controls, see Eidehall ¶26 for details.
As per claim 20
Zhang further discloses wherein the object is a foreground object relative to the autonomous vehicle (After selecting the preferential matched point pairs, the processing module 120 determines positions of a plurality of points associated with features of objects in the view with respect to the vehicle 100… The processing module 120 executes one of several known triangulation methods to determine the position of the point with respect to the vehicle 100… By applying well known methods of triangulation, positional data such as distances a and b from sequential images and vehicular data such as vehicle speed, vehicle yaw rate, and sample time can be utilized to locate a position of a viewed object in relation to the vehicle and determine relative motion of the object in relation to the vehicle - Zhang ¶67 and Fig. 14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Libretexts. (2018, July 16). 36.5A: Light. Biology LibreTexts. Retrieved May 31, 2022, from https://bio.libretexts.org/Bookshelves/Introductory_and_General_Biology/Book%3A_General_Biology_(Boundless)/36%3A_Sensory_Systems/36.5%3A_Vision/36.5A%3A_Light 
        2 Khan Academy. (2016). Photoelectric effect (article) | photons. Khan Academy. Retrieved May 31, 2022, from https://www.khanacademy.org/science/physics/quantum-physics/photons/a/photoelectric-effect
        3 Petersson, D. (2020). CNN vs. RNN: What are they and how do they differ? SearchEnterpriseAI. Retrieved May 31, 2022, from https://www.techtarget.com/searchenterpriseai/feature/CNN-vs-RNN-How-they-differ-and-where-they-overlap